Citation Nr: 0114073	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-19 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for muscle tension 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to February 
2000.

The instant appeal arose from a March 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia, which denied a claim for service 
connection for tension headaches.


FINDING OF FACT

The veteran has tension-type headaches that were incurred in 
service.  


CONCLUSION OF LAW

Entitlement to service connection for tension-type headaches 
is warranted.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The provisions of the VCAA are 
applicable to the case currently on appeal; however, it 
appears that all notification and development action required 
by the VCAA has been performed.

All relevant facts have been properly developed to the extent 
possible.  Service medical records have been associated with 
the claims folder, and the veteran was accorded a VA 
examination which addressed his headache disorder.  Thus, as 
sufficient data exists to address the merits of the veteran's 
claim, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the veteran in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990) and Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In addition, the appellant was notified in the July 2000 
statement of the case and in the October 2000 supplemental 
statement of the case of the information necessary to 
substantiate his claim.  Finally, the Board is granting the 
full benefit sought in this appeal, as the appellant 
requested service connection for his headache disorder.  
Under these circumstances, the Board finds that adjudication 
of this appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

Service connection may be granted for a disability resulting 
from an injury or disease incurred in or aggravated 
coincident to service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  "With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date . . . are service connected, unless 
clearly attributable to intercurrent causes."  38 C.F.R. 
§ 3.303(b) (2000).  In addition, if a condition noted during 
service is not shown to have been chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  Id.  Service connection is 
warranted for a disability if the evidence supports the claim 
or is in relative equipoise.  If the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The veteran's service medical records show that he was 
involved in a motor vehicle accident in January 1998 while in 
service, and sustained a fracture of the cervical spine at 
C6-7.  A November 1999 addendum to a Medical Evaluation Board 
consisted of a neurology consultation for chronic headaches 
which was prepared by a neurologist.  The impression of the 
neurologist was that the veteran had chronic tension-type 
headaches which were "temporally related to [his] cervical 
spine injury."  It was noted that the headaches impacted the 
appellant's ability to perform his military duties.  Another 
neurologist approved the findings of the neurology 
consultation.  

The neurologist who provided the November 1999 neurology 
consultation prescribed Pamelor for the headaches.  During 
the January 2000 VA examination, the veteran reported 
headaches for which he continued to take Pamelor.  The 
examiner noted that the headache disorder was due to the neck 
injury in service.  

The Board has evaluated the above-discussed evidence, and 
concludes that the evidence supports a grant of service 
connection for headaches.  As noted, the veteran was found to 
experience headaches in service following his January 1998 
motor vehicle accident.  Moreover, both the service medical 
records and the VA examination report contain medical 
opinions attributing the veteran's headaches to the injuries 
sustained in the motor vehicle accident.

Further, the Board notes that the report of the January 2000 
VA examination includes the diagnosis of headaches.  The 
Board finds that this diagnosis, while including the 
examiner's opinion that the headaches were not "active", 
nonetheless establishes the existence of a present 
disability, with respect to headaches, which was incurred in 
service.  Therefore, the Board concludes that the veteran has 
presented sufficient evidence establishing the presence of 
headaches incurred in service, the existence of a present 
disability, and competent medical evidence of a nexus between 
the currently diagnosed headaches and the injuries he 
sustained in service.  Accordingly, the Board concludes that 
the evidence is at least in equipoise, and supports a grant 
of service connection for headaches.


ORDER

Service connection for hypertension is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 


